Citation Nr: 1402663	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.
	

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

When this case was previously before the Board in March 2013, it was decided in part and remanded in part for additional evidentiary development.  The case was again remanded in July 2013 for additional evidentiary development; it has since been returned to the Board for further appellate action.

Additionally, the Board notes that the claims file contains a VA Form 21-22, signed by the Veteran and acknowledged by VA in April 2008, appointing the Alabama Department of Veterans Affairs as representative.  The issue on appeal was certified to the Board on June 14, 2012.  Subsequently, the Veteran submitted another VA Form 21-22, which he signed on September 20, 2012, appointing the American Legion as representative.  However, the signature line for the representative on this form was left blank, as was the "VA USE ONLY" section, which is used to acknowledge the appointment of a representative.  As 38 C.F.R. § 14.631(a)(1)(IV) requires a signature from the representative to obligate representation, the Alabama Department of Veterans Affairs has continued to be listed as the representative in this case throughout the claims file, and the Veteran has never taken any issue with the acknowledgment of the Alabama Department of Veterans Affairs as his representative, the Board will proceed to adjudicate the claim as done below, continuing to recognize the Alabama Department of Veterans Affairs as the Veteran's current appointed representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In response to the Board's March 2013 remand, the Veteran was afforded a VA examination in April 2013 in which bilateral carpal tunnel syndrome was diagnosed.  The Veteran reported that his wrist pain and paresthesias began in the late 1960's while typing for the military; in recent years, he had carpal tunnel release first on the left and more recently on the right.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She stated that service treatment records showed no diagnosis or symptoms of carpal tunnel syndrome; the Veteran had carpal tunnel release 40 years after his military service. 

In the July 2013 remand, the Board found this opinion inadequate for adjudication purposes, as it is conclusory, and requested a clarification opinion.  It was noted that the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale was inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496   (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19   (1991)). 

In September 2013, the examiner who conducted the April 2013 VA examination found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that the Veteran's service treatment records show no report of symptoms of the wrists, or any numbness or tingling of the fingers which one would expect if the Veteran had suffered from carpal tunnel syndrome at that time.  The examiner determined that, therefore, it is less likely than not that bilateral carpal tunnel syndrome had its origin in service.  

This September 2013 rationale is inadequate as well.  Again, it appears that the examiner based the rationale solely on a lack of documented treatment during service.  In this regard, the Board notes the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  As such, this issue must be remanded once again in order to obtain an adequate rationale.  

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be provided to the VA examiner who conducted the April 2013 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which she responds in the affirmative or the negative to the following question: it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral carpal tunnel syndrome had its origin in service or is in any way related to the Veteran's active service. 

A rationale should be given for all opinions and conclusions expressed and should not be based solely upon the absence of documentation of treatment during service.  If there are any additional bases for the examiner's opinion, such bases should be explicitly discussed.  The examiner should specifically discuss the Veteran's assertions, service treatment records, and pertinent post-service treatment in this rationale.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.

If the April 2013 examiner is unavailable, the claims folder should be reviewed by another physician with appropriate expertise who should be requested to 

provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2. The RO or the AMC should also undertake any other development it determines to be warranted. 

3. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



